                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

United States of America,

       Plaintiff,

v.                                                            Case No. 18-20075
                                                              Hon. Sean F. Cox
Adam Dean Brown,

      Defendant.
____________________________/

            ORDER DENYING MOTION FOR JUDGMENT OF ACQUITTAL

       This matter is currently before the Court on Defendant Adam Dean Brown’s Motion for

Judgment of Acquittal, pursuant to FED. R. CRIM. P. 29. (ECF No. 136). The Court previously

reserved its decision on this motion and ordered briefing from the parties. Because the Court

concludes that oral argument will not aid the decisional process, the Court will decide the motion

on the parties’ briefing. E.D. Mich. LCrR 12.1(a); LR 7.1(f)(2).

       In considering a motion for judgment of acquittal under Rule 29, this Court must determine

whether, after reviewing the evidence in the light most favorable to the prosecution, any rational

trier of fact could find the elements of the crime beyond a reasonable doubt. United States v. Abner,

35 F.3d 251, 253 (6th Cir. 1994); United States v. Meyer, 359 F.3d 820, 826 (6th Cir. 1979). In

doing so, the Court does not weigh the evidence, consider the credibility of witnesses, or substitute

its judgment for that of the jury. Id.

       The Sixth Circuit has explained that a defendant claiming insufficiency of the evidence

“bears a very heavy burden.” Abner, 35 F.3d at 253. On review, all evidence must be construed in

a manner most favorable to the Government. Moreover, circumstantial evidence alone is sufficient

to sustain a conviction. Id.
       Having considered Brown’s motion, and viewing all of the evidence presented at trial in the

light most favorable to the prosecution, the Court concludes that a rational trier of fact could find

the essential elements of each of the crimes charged, beyond a reasonable doubt.

       Accordingly, IT IS ORDERED that the motion for judgment of acquittal is DENIED.

       IT IS SO ORDERED.

                                              s/Sean F. Cox
                                              Sean F. Cox
                                              United States District Judge

Dated: September 25, 2019
